            Case 4:20-cv-05040-EFS                  ECF No. 22           filed 03/17/21    PageID.940 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                    FILED IN THE
                                         UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                           Mar 17, 2021
                          SANDRA V.,                                                                           SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:20-CV-5040-EFS
                                                                     )
          ANDREW M. SAUL, the Commissioner
                 of Social Security,                                 )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 17, is DENIED. The Commissioner’s Motion for Summary
’
              Judgment, ECF No. 19, is GRANTED.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

’ decided by Judge                                                                             on a motion for




Date: March 17, 2021                                                         CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                             Virginia Reisenauer
